                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARSHA M. BLISS,                                      :       No. 3:17cv1837
                               Plaintiff              :
                                                      :       (Judge Munley)
               v.                                     :
                                                      :
LABORERS INTERNATIONAL                                :
UNION OF NORTH AMERICA                                :
LOCAL 158,                                            :
and                                                   :
ROBERT SLICK, Business Agent                          :
Of Laborers Local Union 158,                          :
                               Defendants             :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is the defendants’ motion for summary

judgment seeking to dismiss the plaintiff’s civil rights claims pursuant to Federal

Rule of Civil Procedure 56(c). The matter has been briefed and is ripe for

disposition.

Background

       Plaintiff Marsha Bliss asserts a gender-based employment discrimination

claim against Defendants Laborers International Union of North America Local

158 (hereinafter “Union 158”) and Robert Slick for violating Title VII of the Civil

Rights Act of 1964 and 42 U.S.C. § 1981. (Doc. 1). Defendant Slick is a

Business Agent for Defendant Union 158. (Doc. 15, Defs.’ Stmt. Of Mat. Facts

(hereinafter “Defs.’ SOF”) ¶ 4). In August 2011, Plaintiff Bliss became a member
of International Union of North America Local Union 1076 (hereinafter “Union

1076), a pipeline organization that provides on-the-job training for its construction

employees seeking greater job opportunities within the organization. (Doc. 21,

Pl.’s Br. in Opp’n to Defs.’ Mot. for Summ. J.). Plaintiff Bliss received on-the-job

training and experience during her 5-year tenure as a member of Union 1076.

(Id.) For purposes of her sex discrimination claims, Plaintiff Bliss uses Andrew

Hillard (hereinafter “Hillard”) and William Hardy (hereinafter “Hardy”), both

Caucasian males and fellow members of Union 1076, as her comparators.

      Each time, except for once, the plaintiff reached out to Defendant Slick

seeking job placements, the defendant denied the plaintiff’s requests ostensibly

for two reasons. (Doc. 15, Pl. Stmt. Of Mat. Facts (hereinafter “Pl. SOF”) ¶ 5).

First, the plaintiff was not a journeyman. (Defs.’ SOF at ¶ 6). Instead, the

plaintiff maintained a status as an “apprentice.” (Id.) Members considered to be

journeymen, according to the defendant, are qualified to receive referrals and

have preference over persons listed on the “out of work list.” (Id. at ¶¶16, 22).

The plaintiff, as a member of Union 1076, was on the “out of work list.” (Id.)

Hillard and Hardy are also on this list. (Id.) The second reason the defendants

refused to provide the plaintiff with job placements is because she had an invalid

union book from Union 1076 that prevented her from receiving job placements

from Union 158. (Id. at ¶ 9). During the same time period, however, Defendant

                                          2
Union 158 provided job placements to Hillard and Hardy even though they were

not journeymen and obtained their union books in the same manner as the

plaintiff. (Hardy Aff. ¶ 11; Hillard Aff. ¶ 12).

      After exhausting all of the appropriate administrative remedies, on October

6, 2017, the plaintiff filed a 3-count complaint against the defendants. (Doc. 1).

Count 1 of the plaintiff’s complaint claims that the defendants discriminated

against the plaintiff on the basis of sex in violation of Title VII of the Civil Rights

Act. (Id.) Count 2 of the plaintiff’s complaint alleges that the defendants

retaliated against the plaintiff after the plaintiff spoke out against the defendants’

employment practices. (Id.) Finally, Count 3 claims that the plaintiff is entitled to

punitive damages because the defendants acted with “malice” and “reckless

indifference” when they refused to provide her with job placements. (Id.) On

November 29, 2018, the defendants subsequently filed a motion for summary

judgment seeking to dismiss Counts 1, 2, and 3 of the plaintiff’s complaint. (Doc.

14). The matter has been briefed and is ripe for disposition.

Jurisdiction

      As this case is brought pursuant to 42 U.S.C. § 1981 for employment

discrimination violations, we have jurisdiction under 28 U.S.C. § 1331 (“The

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treatises of the United States.”).

                                            3
Legal Standard

      Granting summary judgment is proper “‘if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if

any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law.’” See Knabe v. Boury,

114 F.3d 407, 410 n.4 (3d Cir. 1997) (quoting FED. R. CIV. P. 56(c)). “[T]his

standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in

original).

       In considering a motion for summary judgment, the court must examine

the facts in the light most favorable to the party opposing the motion. Int’l Raw

Materials, Ltd. v. Stauffer Chem. Co., 898 F.2d 946, 949 (3d Cir. 1990). The

burden is on the moving party to demonstrate that the evidence is such that a

reasonable jury could not return a verdict for the non-moving party. Anderson,

477 U.S. at 248 (1986). A fact is material when it might affect the outcome of the

suit under the governing law. Id. Where the non-moving party will bear the

burden of proof at trial, the party moving for summary judgment may meet its

burden by showing that the evidentiary materials of record, if reduced to

                                          4
admissible evidence, would be insufficient to carry the non-movant's burden of

proof at trial. Celotex v. Catrett, 477 U.S. 317, 322 (1986). Once the moving

party satisfies its burden, the burden then shifts to the nonmoving party, who

must go beyond its pleadings, and designate specific facts by the use of

affidavits, depositions, admissions, or answers to interrogatories showing that

there is a genuine issue for trial. Id. at 324.

      “In employment discrimination cases, the summary judgment standard ‘is

applied with added rigor’ because ‘intent and credibility are crucial issues.’”

Walden v. St. Gobain Corp., 323 F.Supp. 2d 637, 641 (E.D. Pa. 2004) quoting

Stewart v. Rutgers Univ., 120 F.3d 426, 431 (3d Cir. 1997). “Employment

discrimination cases center around a single question: why did the employer take

an adverse employment action against plaintiff? Because this ‘is clearly a factual

question,’ Chipollini v. Spencer Gifts, Inc., 814 F.2d 893, 899 (3d Cir. 1987),

summary judgment is in fact rarely appropriate in this type of case. Simply ‘by

pointing to evidence which calls into question the defendant’s intent, the plaintiff

raises an issue of material fact which, if genuine, is sufficient to preclude

summary judgment.’ Id. See Sempier v. Johnson & Higgins, 45 F.3d 724, 732-

33 (3d Cir. 1995) (cases in which plaintiff attacks employer’s stated reasons for

adverse employment action ‘must be resolved by a jury and cannot be resolved




                                           5
on summary judgment’).” Marzano v. Computer Science Corp., 91 F.3d 497,

509-510 (3d Cir. 1996).

Discussion
        As noted above, Plaintiff Bliss alleges that Union 158 discriminated against

her on the basis of sex because Union 158 gave male members of Union 1076

preferential work assignments before female members of Union 1076. (Doc. 1, ¶

19). The defendants have responded by filing a motion for summary judgment

seeking to dismiss Counts 1, 2, and 3 of the plaintiff’s claim. (Doc. 14). We will

discuss each of these issues in turn.

   I.      Count 1: Gender Discrimination Claim

        The Civil Rights Act states that “[i]t shall be unlawful employment practice

for a labor organization . . . to . . . refuse to refer for employment any individual,

in any way which would deprive or tend to deprive any individual of employment

opportunities, or would limit such employment opportunities or otherwise

adversely affect [her] status as an . . . applicant for employment, because of such

individual's . . . sex . . . .” 42 U.S.C. § 2000e-2.

        The Supreme Court has established a burden shifting scheme for individual

disparate treatment claims. This is known as the McDonnell Douglas pretext

framework, which is a three-step process. McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802 (1973). An employee proceeding under the McDonnell


                                            6
Douglas pretext framework bears the initial burden of proving that there is a

presumption of discrimination. Id. If the employee establishes this presumption,

the burden then shifts to the employer to establish a legitimate nondiscriminatory

reason for its employment action. Id. If the employer meets this burden, then the

burden shifts back to the plaintiff to show that the proffered reason was mere

pretext for actual discrimination. Id. We will address each step of the McDonnell

Douglas test in turn.

   a. Plaintiff’s Presumption of Discrimination

      The first step of the McDonnell Douglas framework requires a plaintiff to

establish a prima facie case in order to create a presumption of discrimination.

There are three elements required to create this presumption. First, the plaintiff

must prove that she is a member of a protected class. See Scheidemantle v.

Slippery Rock Univ. State Sys. of Higher Educ., 470 F.3d 535, 539 (3d Cir.

2006). Second, she must prove that she was qualified for the job. Id. Third, the

plaintiff must prove that another person, not within the protected class, was

treated more favorably. Id.

      The plaintiff satisfies the first element because, as a female, she is a

member of a protected class: “sex” under Title VII. Id. at 540. The plaintiff

satisfies the second element because she received on-the-job training through

multiple pipeline jobs throughout Agent Tomasetti’s tenure as a business agent

                                          7
for Union 158. (Plaintiff Statement of Undisputed Facts ¶¶ 13-14). Finally, the

plaintiff meets the third element because her male comparators, Hillard and

Hardy, both received job placements thereby receiving more favorable treatment.

(Hardy Aff. ¶ 11; Hillard Aff. ¶ 12); Scheidemantle, 470 F.3d at 539. Having

established all three elements, Plaintiff Bliss has proven a prima facie case for

employment discrimination therefore satisfying the first step of the McDonnell

Douglas test.

   b. Defendant’s Legitimate Nondiscriminatory Reason

      Now that the plaintiff has satisfied the first step, the burden is on the

defendants to establish a nondiscriminatory reason for their refusal to provide the

plaintiff with job placements. McDonnell Douglas Corp., 411 U.S. at 802. Here,

the defendants have proffered two legitimate nondiscriminatory reasons for

refusing to provide the plaintiff with job placements.

      First, the defendants assert that the plaintiff’s union books are invalid.

(Defs.’ SOF at ¶ 9). Second, the defendants argue that the plaintiff was not a

journeyman but instead merely maintained the status of an “apprentice.” (Id. at

6). It is for these reasons the defendants argue that the plaintiff is not qualified to

receive job placements through the Union 158 office. As a result, the defendant

has proffered a legitimate nondiscriminatory reason for its refusal to provide the




                                           8
plaintiff with job placements therefore satisfying the second step of the

McDonnell Douglas test.

   c. Pretext for Discrimination

         Now that the defendant has established legitimate nondiscriminatory

reasons for its job placement decisions, the burden shifts back to the plaintiff to

establish that the defendant’s reasons were pretext for discrimination.

McDonnell Douglas Corp., 411 U.S. at 798. Here, the plaintiff argues that other

male Union 1076 members—who are also apprentices and obtain similar books

to that of the plaintiff—received job placements during the same time period that

the defendants refused to provide job placements for Plaintiff Bliss. (Hardy Aff. ¶

11; Hillard Aff. ¶ 12).

         The plaintiff has proffered evidence that the defendants’ legitimate

nondiscriminatory reason could be pretext for discrimination. This evidence calls

into question the defendants’ intent, therefore raising an issue of material fact

sufficient to preclude summary judgment. Chipollini, 814 F.2d at 899; see

Sempier, 45 F.3d at 732-33. Accordingly, summary judgment will not be granted

with respect to Count 1.

   II.     Count 2: Retaliation Claim

         The defendants also filed a motion for summary judgment seeking to

dismiss Count 2, the plaintiff’s retaliation claim. Title VII's anti-retaliation

                                            9
provision separately tells us that it is unlawful “for an employer to discriminate

against any of his employees ... because [the employee] has opposed any

practice made an unlawful employment practice by this subchapter[.]” 42 U.S.C.

§ 2000e-3(a).

      Like employment discrimination claims, the McDonnell Douglas analysis

also applies to retaliation claims. Moore v. City of Phila., 461 F.3d 331, 340–41

(3d Cir.2006). A plaintiff proceeding under this framework bears the initial

burden of proving a prima facie case of retaliation. Id. If the employee

establishes a prima facie claim for retaliation, the burden then shifts to the

employer to establish a legitimate non-retaliatory reason for its conduct. Id. at

342. The burden then shifts back to the plaintiff to show that retaliation was the

real reason for the adverse employment action. Id. In order to survive a motion

for summary judgment in the defendants’ favor, a plaintiff must produce some

evidence from which a jury could reasonably reach these conclusions. Id. To

help us decide whether a jury could reasonably conclude that the defendant

retaliated against the plaintiff, we will address each of the McDonnell Douglas

steps in turn.

   a. Prima Facie Claim for Retaliation

      To establish a prima facie case of retaliation, the plaintiff must prove: (1)

she engaged in protected activity; (2) the employer took an adverse employment

                                         10
action against her; and (3) a causal connection between the protected activity

and the adverse employment action. Moore, 461 F.3d at 340–41.

      Protected activity has two separate categories. The first category protects

employees who participate in certain Title VII proceedings (the “participation

clause”). Slagle v. County of Clarion, 435 F.3d 262, 266 (3d Cir. 2006). The

second category protects employees who oppose discrimination made unlawful

by Title VII (the “opposition clause). Id.

      Applicable here is the participation clause because Plaintiff Bliss exercised

her rights under the Pennsylvania Human Relations Act in response to the

defendants’ refusal to provide her with job placements. (Doc. 1). As a result, the

first element of a retaliation claim is satisfied. The plaintiff satisfied the second

element because she is alleging that the defendants refused to provide her with

job placements as a result of her speaking out against their refusal to do so. (Id.)

Finally, the plaintiff has satisfied the third element because she is alleging that

the defendants’ refusal to hire her would have “dissuaded a reasonable worker

from making . . . a charge of discrimination.” (Id.) The plaintiff is alleging that

she was, in fact, discouraged from opposing the defendants’ employment

practice. (Id.) As a result, the plaintiff has satisfied the first step of the

McDonnell Douglas test.




                                             11
   b. Defendants’ Legitimate Non-retaliatory Reason

      The burden is now on the defendants to establish a non-retaliatory reason

for their refusal to provide the plaintiff with a job placement. McDonnell Douglas

Corp., 411 U.S. at 802. Here, the defendants have proffered two legitimate non-

retaliatory reasons for refusing to provide the plaintiff with job placements. As

stated above, the defendants assert that the plaintiff’s union books are invalid

and that the plaintiff was merely an “apprentice”; not a journeyman as required by

Union rules. It is for these reasons the defendants argue that the plaintiff is not

qualified to receive job placements through the Union 158 office. As a result, the

defendant has proffered a legitimate non-retaliatory reason for its refusal to

provide the plaintiff with job placements therefore satisfying the second step of

the McDonnell Douglas test.

   c. Pretext for Retaliation

      The burden shifts back to the plaintiff to establish that the defendant’s

reasons were pretext for discrimination. McDonnell Douglas Corp., 411 U.S. at

798. Here, the plaintiff argues that other male Union 1076 members—who are

also apprentices and obtain similar books to that of the plaintiff—received job

placements during the same time period that the defendant refused to provide

job placements for Plaintiff Bliss. (Hardy Aff. ¶ 11; Hillard Aff. ¶ 12). The plaintiff

has proffered evidence that the defendants’ legitimate nondiscriminatory reason

                                          12
could be pretext for retaliation. This evidence calls into question the defendants’

intent, therefore raising an issue of material fact sufficient to preclude summary

judgment. Chipollini, 814 F.2d 893 at 899; see Sempier, 45 F.3d at 732-33.

Because the plaintiff is questioning the defendants’ stated reasons for its

employment actions, the plaintiff’s action cannot be resolved on summary

judgment and must be reconciled by a jury. Marzano, 91 F.3d at 509-510.

Accordingly, the defendants’ motion for summary judgment will be denied

regarding Count 2.

   III.     Count 3: Claim for Punitive Damages

          Finally, the defendants filed a motion for summary judgment seeking to

dismiss the plaintiff’s claim for punitive damages. (Doc. 14). Under the Civil

Rights Act of 1991, punitive damages are limited to claims of intentional

discrimination. 42 U.S.C.A. § 1981a(a)(1) (West). In order for the plaintiff to

recover punitive damages on an employment discrimination claim, the plaintiff

must show that the defendants acted with “malice or . . . reckless indifference to

the [plaintiff’s] federally protected rights . . . .” 42 U.S.C.A. § 1981a(b)(1) (West).

In order to prove that the defendants acted with “malice” or “reckless

indifference”, the plaintiff must show that they had knowledge that they may be

acting in violation of federal law. Kolstad v. Am. Dental Ass'n, 527 U.S. 526, 527

(1999).

                                           13
    Here, whether or not the defendants acted with “malice” or “reckless

indifference” to the plaintiff’s federal rights hinges upon a subjective analysis of

the defendants’ state of mind. Kolstad, 527 U.S. at 535. As a result, determining

the defendants’ intent or knowledge for its employment decisions is a task best

relegated to the factfinder. Johnson v. Federal Exp. Corp., 996 F. Supp. 2d 302,

322 (M.D. Pa. 2014), aff'd, 604 F. App'x 183 (3d Cir. 2015); see also Harry v. City

of Phila., No. CIV.A. 03-661, 2004 WL 1387319, at *16 n. 24 (E.D. Pa. June 18,

2004) (stating that because a plaintiff’s claim for discrimination under Title VII will

survive a motion for summary judgment, so too will the plaintiff’s claim for

punitive damages based on such a violation). A reasonable jury could find that

the defendants acted with “malice” and “reckless indifference” when they refused

to provide the plaintiff with job placements. At this stage, the plaintiff has

presented enough evidence to warrant survival of her claim for punitive

damages, and the defendants’ motion on this count will be denied.

Conclusion

      A reasonable jury could find that the defendants violated Title VII of the

Civil Rights Act for refusing to provide the plaintiff with job placements and for

retaliating against the plaintiff for opposing its decision. For the reasons set forth

above, we will deny the defendants’ motion for summary judgment. An

appropriate order follows.

                                          14
Date: May 16, 2019        BY THE COURT:




                          s/ James M. Munley
                          JUDGE JAMES M. MUNLEY
                          United States District Court




                     15
